                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JACQUELINE C. KING,                             )
                                                 )
         Plaintiff,                              )
                                                 )         No. 2:18-cv-02616-TLP-cgc
 v.                                              )
                                                 )
 JUDY K. WEEKS,                                  )
                                                 )
        Defendant.                               )


          ORDER ADOPTING THE REPORT AND RECOMMENDATION


      This is an eviction case. Plaintiff sued for forcible entry and detainer in the proper

court, the General Sessions Court of Shelby County, Tennessee. After Defendant removed

the case to federal court, Plaintiff moved for remand. The Magistrate Judge issued a Report

and Recommendation (R&R) (ECF No. 13) recommending that the detainer action be

remanded to the Shelby County Court of General Sessions pursuant to 28 U.S.C. § 1447(c).

(ECF No. 1.)

      The Magistrate Judge found that the Parties lacked diversity jurisdiction because the

parties are citizens of Tennessee, and the amount in controversy does not exceed $75,000.

(ECF No. 13 at PageID 94.) The Magistrate Judge further concluded that Plaintiff did not

present any federal question on the face of its complaint. (Id.)

      Pursuant to Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days after being

served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2).
Neither party objected to the R&R and the time for filing objections has expired. See

Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).

      “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. Having reviewed the R&R, the Court finds no clear error

and ADOPTS the Report and Recommendation (ECF No. 13) in its entirety.

      Thus, Plaintiff’s Motion to Remand is GRANTED and this matter will be remanded

back to the General Sessions Court of Shelby County, Tennessee.

      SO ORDERED, this 28th day of November, 2018.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                              2
